Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 19, 2021. 

Amendments
           Applicant's response and amendments, filed November 19, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-11, 19-26, 28, 31-41, and 44-45, amended Claims 12-17, 27, and 42-43, withdrawn Claims 16-18, 27, and 29-30, and added new claims, Claims 46-52.

Election/Restrictions
Applicant has elected the invention of Group II, claim(s) 12-15 and 42, drawn to a cell-free single-strand break repair and signaling system.
	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that Groups I, II, Ill and IV share at least the special technical feature of the engineered site-specific, nicked, single-strand break (SSB) plasmid structure of claim 8. The common technical feature is an engineered, double-stranded plasmid structure, each structure having a single nick in only the (+) strand (outer strand) of the plasmid, where the nick is specifically engineered to be located in only a single, specific site for specific restriction enzyme.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hsieh et al (U.S. 2011/02565593) disclosed a plasmid specifically engineered to comprise a single site for cleavage by a nickase ([0042], “pNB1 is a plasmid with a single sites for cleavage by Nt.BstNBI and BsaI”). 
Hsieh et al do not disclose ipsis verbis that the single site for cleavage by a nickase is only on the (+) strand (outer strand) of the plasmid. However, Heiter et al (J. Mol. Biol. 348:631-640, 2005) is considered relevant prior art for having taught the design of site-specific DNA-nicking restriction endonuclease mutants, said site-specific DNA-nicking restriction endonuclease mutants comprising a catalytic mutation functional to nick the bottom (syn. (-)) strand of a target sequence or functional to nick the top (syn. (+)) strand of a target sequence. Heiter et al taught that said site-specific DNA-nicking restriction endonuclease mutants could prove useful for investigation of DNA repair and for laboratory procedures that initiate from nicks (Abstract).
It would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art have long-recognized that there is a finite number, to wit, two, either the (+) strand (outer strand) or the (-) strand (inner strand) of the plasmid, immediately identified, predictable, and potential solutions from which to place the single site for cleavage by the 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
The shared, common technical feature of an engineered, double-stranded plasmid structure, each structure having a single nick in only the (+) strand (outer strand) of the plasmid, where the nick is specifically engineered to be located in only a single, specific site for specific restriction enzyme does not contribute over the prior art.
The special technical feature of Group II, not required by Group I, is the eukaryotic cell-free extract. The special technical feature of Group III, not required by Groups I-II, is methods of identifying modulating DNA damage response. The special technical feature of Group IV, not required by Groups I-III is an array with a plurality of spots, each with a different test compound.
          The requirement is still deemed proper and is therefore made FINAL.

	Claims 12-18, 27, 29-30, 42-43, and 46-52 are pending.
	Claims 16-18, 27, and 29-30 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 12-15, 42-43, and 46-52 are under consideration. 

Priority
This application is a 371 of PCT/US2017/0656639 filed on December 11, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/467,894 filed on March 7, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed November 19, 2021 to cancel “underlined residue”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
The prior rejections of Claims 13-14 under 35 U.S.C. 101 are withdrawn in light of Applicant’s amendments to the claims limiting the scope of the claims to a product, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejections of Claim 12 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the claims t, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite dependency upon Claim 12, which the Examiner finds persuasive. 

The prior rejection of Claim(s) 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s argument that the types of DOR activities that the eukaryotic cell-free extract can initiate depend on the type (e.g., source, content, etc.) of the eukaryotic cell-free extract, as not all eukaryotic cell-free extracts would have the same capabilities (properties) with respect to the recited DOR activities. Claim 13 further defines the eukaryotic cell-free extract by the nature of the types of DOR activities it can initiate in the presence of the SSB plasmid, which the Examiner finds persuasive. 

6. 	Claims 12-14, 42-43, and 46-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 12 recites a cell-free system comprising a eukaryotic cell-free extract capable of replication-independent initiation of one or more DNA damage response (DOR) activities when incubated with the engineered site-specific, nicked, SSB plasmid structure.
Claim 13 recites wherein the one or more DNA damage response (DOR) activities is selected from the group consisting of: initiation of DOR processes, recruitment of DOR signaling molecules, formation of DOR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid. 
At issue for the purpose of written description requirements the genus of structurally undisclosed eukaryotic cell-free extracts capable of performing/having the different DNA damage response (DDR) functional properties. 
Applicant argues that the types of DOR activities that the eukaryotic cell-free extract can initiate depend on the type (e.g., source, content, etc.) of the eukaryotic cell-free extract, as not all eukaryotic cell-free extracts would have the same capabilities (properties) with respect to the recited DOR activities.
Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written Vas-cath at page 1116).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are enormously broad for encompassing about 8.7 million species of eukaryotic organisms, including protists, fungi, plants, and animals (Sweetlove, Nature News doi:10.1038/news.2011.498; August, 2011). 
Applicant argues (papers filed November 19, 2021) that a skilled artisan would understand that not all eukaryotic cell-free extracts would have the same capabilities (properties) with respect to the recited DDR activities. 
The specification discloses a specific embodiment of eukaryotic cell-free extract made from Xenopus egg extracts, including the art-recognized low-speed, high-speed, and nucleoplasmic extracts (pg 21, last ¶), as recited in Claims 15 and 43. 
The specification fails to disclose eukaryotic cell-free extract made from protist cells, e.g. paramecium, dinoflagellates, foraminifera, or amoeba, which necessarily and predictably ‘result in one or more DNA damage response (DDR) activities selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid’. 
The specification fails to disclose eukaryotic cell-free extract made from plant cells, e.g. bryophyte, fern, grass, pine, or cycad, which necessarily and predictably ‘result in one or more 
The specification fails to disclose a first engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme that is not capable of “single-strand break (SSB) repair and signaling”, as opposed to a second an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme that is capable of “single-strand break (SSB) repair and signaling”.
The specification fails to disclose what modification(s) to a first engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme that is not capable of “single-strand break (SSB) repair and signaling” transforms said first engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme into one that is now capable of “single-strand break (SSB) repair and signaling”. 
The specification fails to disclose a first eukaryotic cell-free extract that is not capable of “single-strand break (SSB) repair and signaling”, as opposed to a second eukaryotic cell-free extract that is capable of “single-strand break (SSB) repair and signaling”. 
The specification fails to disclose what modification(s) to a first eukaryotic cell-free extract that is not capable of “single-strand break (SSB) repair and signaling”, transforms said first eukaryotic cell-free extract into one that is now capable of “single-strand break (SSB) repair and signaling”. 
Claim 13 recites additional functional properties, to wit, wherein incubating the engineered site-specific, SSB plasmid structure in the eukaryotic cell-free extract [structure] results in [functional property(ies)] one or more DNA damage response (DDR) activities selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid.

The claim is directed to a genus of eukaryotic cell-free extracts having mututally-exclusive, structurally and functionally distinct, properties. 
The claim denotes that not all of the eukaryotic cell-free extracts of the independent claim are able to achieve the functional property(ies), individually and/or in combination, recited in the dependent claim(s). 
To the extent that the functional properties are not inherent properties (that naturally flow) from the eukaryotic cell-free extract of the independent claim, then dependent Claim 13 is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language, respectively. 
In the instant case, the limitation “results in one or more DNA damage response (DDR) activities selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the eukaryotic cell-free extract [structure] recited in the claims. 
The specification fails to disclose what structural changes to the eukaryotic cell-free extract is necessary and sufficient to cause the recited functional properties, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
The specification fails to disclose a first eukaryotic cell-free extract that is not capable of resulting in the positively recited functional properties selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid upon incubation with the engineered site-specific, SSB plasmid structure, as opposed to a second eukaryotic cell-free extract that is capable of resulting in the positively recited functional properties upon incubation with the engineered site-specific, SSB plasmid structure. 
The specification fails to disclose what modification(s) to a first eukaryotic cell-free extract that is not capable of resulting in the positively recited functional properties selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid upon incubation with the engineered site-specific, SSB plasmid structure upon incubation with the engineered site-specific, SSB plasmid structure, transforms said first eukaryotic cell-free extract into one that is now capable of resulting in the positively recited functional properties upon incubation with the engineered site-specific, SSB plasmid structure. 
The specification fails to disclose a first eukaryotic cell-free extract that is capable of recruitment of DDR signaling molecules, but not formation of DDR complexes, nor repair of the engineered site-specific, SSB plasmid structure to form an intact circular plasmid upon incubation with the engineered site-specific, SSB plasmid structure, as opposed to a second eukaryotic cell-free extract that is capable of repairing the engineered site-specific, SSB plasmid structure to form an intact circular plasmid, but is not capable of repairing the engineered site-specific, SSB plasmid structure to form an intact circular plasmid.
The specification fails to disclose what modification(s) to a first eukaryotic cell-free extract that is not capable of recruiting DDR signaling molecules, yet is able to initiate DDR processes, transforms said first eukaryotic cell-free extract into one that is now capable of recruiting DDR signaling molecules, but does not repair the engineered site-specific, SSB plasmid structure into an intact circular plasmid.
Harris et al (DNA Repair 28: 1-7, available online February 4, 2015; of record) is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, legend, “Nt.BstNBI generates a single nick”); and 
eukaryotic cell-free extract, to wit, nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact 
Harris et al taught the eukaryotic cell-free extract comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”), being prepared substantially as recited in Claim 15.
However, one of ordinary skill in the art would immediately recognize that instant Claim 43 is generic and broader in scope to the method of preparing high-speed supernatant Xenopus egg extracts of Harris et al, and Claim 15. Thus, the breadth of the instant claim reasonably encompasses preparation steps other than what was known in the prior art, nor disclosed in the instant specification, that would be different from the method steps of Harris et al.
Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification) is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS), as recited in Claim 15, obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of eukaryotic cell-free extracts [structures] having the functional properties that result in one or more DNA damage response (DDR) activities selected from the group consisting of: initiation of DDR processes, recruitment of DDR signaling molecules, formation of DDR complexes, and repair of the 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent Claims 14, 42, and 46-52 are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

7. 	Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “a corresponding un-nicked plasmid...”. Such fails to further limit the plasmid of the independent claim because it is broader in scope to the system of independent Claim 12, from which Claim 50 depends, said system of Claim 12 comprising the cell-free extract and the nicked SSB plasmid structure. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a corresponding un-nicked plasmid...”.
	As a first matter, neither the claims nor the specification disclose the metes and bounds of plasmids that do not correspond to the nicked SSB plasmid structure of Claim 12, as opposed to those plasmids that do correspond to the nicked SSB plasmid structure of Claim 12. Thus, the phrase “corresponding” is considered to be arbitrary and subjective. 
As a second matter, it is unclear how the un-nicked “corresponding” plasmid comprising SEQ ID NO:2 relates to the nicked plasmid of the system. To put it another way, the claims do not require the (nicked or un-nicked) plasmid of the system of independent Claim 12 to comprise SEQ ID NO:2. Thus, it is unclear how this other plasmid of Claim 50, which is not the (nicked or un-nicked) plasmid of the system of independent Claim 12, relates to the nicked SSB plasmid structure present in the system of independent Claim 12.
	Appropriate correction is required. 

9. 	Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “a corresponding un-nicked plasmid...”. Such fails to further limit the plasmid of the independent claim because it is broader in scope to the system of independent Claim 12, from which Claim 51 depends, said system of Claim 12 comprising the cell-free extract and the nicked SSB plasmid structure. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10. 	Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a corresponding un-nicked plasmid...”.
	As a first matter, neither the claims nor the specification disclose the metes and bounds of plasmids that do not correspond to the nicked SSB plasmid structure of Claim 12, as opposed to those plasmids that do correspond to the nicked SSB plasmid structure of Claim 12. Thus, the phrase “corresponding” is considered to be arbitrary and subjective. 
As a second matter, it is unclear how the un-nicked “corresponding” plasmid comprising SEQ ID NO:3 relates to the nicked plasmid of the system. To put it another way, the claims do not require the (nicked or un-nicked) plasmid of the system of independent Claim 12 to comprise 
	Appropriate correction is required. 
	See, for example, Claims 48-49, which make clear that the nicked plasmid of independent Claim 12 comprises a Sbf1 site and is nicked at a Nt.BstNBI site. 

11. 	Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites wherein the inner (-) and outer (+) strands of the plasmid are complementary to each other. Such fails to further limit the plasmid of the independent claim because those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. See, for example, Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record), as illustrated in Figure 1, discussed below. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12. 	The prior rejection of Claim(s) 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record) is withdrawn in light of Applicant’s amendment to the independent claim to recite wherein the nick located at a single recognition site for a specific restriction enzyme is modified to have a hydroxyl group at each 

13. 	The prior rejection of Claim(s) 12-13 and 43-45 under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (DNA Repair 28: 1-7, available online February 4, 2015; of record) is withdrawn in light of Applicant’s amendment to the independent claim to recite wherein the nick located at a single recognition site for a specific restriction enzyme is modified to have a hydroxyl group at each nicked end of the SSB plasmid structure. The instant specification discloses that such modification to have a hydroxyl group at each nicked end of the SSB plasmid structure is achieved by treatment of the nicked plasmid with a phosphatase to remove a phosphate from the nicked 5’ end, thereby leaving both nicked ends with hydroxyl groups and preventing spontaneous re-ligation (e.g. pg 24). Harris et al do not teach treating the nicked plasmid with a phosphatase. 

14. 	Claim(s) 12-13, 48, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State University, 2000), as evidenced by Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record).
With respect to Claim 12, Brodeur is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair system comprising: 
a plasmid nicked at a single recognition site for a specific restriction enzyme, to wit, a Nt.BstNBI restriction enzyme (pg 16), wherein said nicked, linear plasmid is further treated with a phosphatase to prevent re-sealing of the nick (pg 9); and 
a eukaryotic cell-free extract, (e.g., pg 23, HeLa Cell Nuclear Extract), whereupon a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 

With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16).
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Brodeur taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 3). 
Thus, Brodeur anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



15. 	The prior rejection of Claim 15 under AIA  35 U.S.C. 103 as being unpatentable over Harris et al (DNA Repair 28: 1-7, available online February 4, 2015), as applied to Claims 12-13 and 43-45 above, and in further view of Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification) is withdrawn for reasons discussed above. Neither Harris et al nor Lebofsky et al teach treating the nicked plasmid with a phosphatase. 

16. 	The prior rejection of Claims 14 and 42-44 under AIA  35 U.S.C. 103 as being unpatentable over Harris et al (DNA Repair 28: 1-7, available online February 4, 2015) and Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification), as applied to Claims 12-13, 15, and 43-45 above, and in further view of DeStaphanis et al (Biochem. Biophys. Res. Comm. 460: 609-615, available online March 20, 2015; Applicant’s own work not cited in an IDS) and Albrecht et al (U.S. 2007/0269824) is withdrawn for reasons discussed above. 

17. 	Claims 12-13, 47-48, and 52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State University, 2000) in view of Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record).
Determining the scope and contents of the prior art.
With respect to Claim 12, Brodeur is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair system comprising: 
a plasmid nicked at a single recognition site for a specific restriction enzyme, to wit, a Nt.BstNBI restriction enzyme (pg 16), wherein said nicked, linear plasmid is further treated with a phosphatase to prevent re-sealing of the nick (pg 9); and 
a eukaryotic cell-free extract, (e.g., pg 23, HeLa Cell Nuclear Extract), whereupon a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 

Brodeur do not teach the test plasmid to be an engineered pUC19 plasmid. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 47, Wang et al is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair and signaling system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand only, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, N.AlwI site); and 
eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells (pg 26137, col. 1, “HeLa Nuclear Extracts”), wherein said extract is capable of replication-independent initiation of DDR processes, e.g. “initiation of 5’ to 3’ excision” (Figure 1, legend).
Wang et al taught wherein the engineered, site-specific, nicked, SSB plasmid structure is a genetically engineered pUC19 plasmid (e.g. pg 26137, col. 1, Preparation of Gapped Plasmid DNA and Construction of Nicked DNA Substrates; Tables 1-2). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and cell biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered test plasmid, i.e. pUC18, as taught by Brodeur, with a second engineered test plasmid, i.e. pUC19, as taught by Wang et al, in a cell-free single-strand break (SSB) repair system with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first engineered test plasmid, i.e. pUC18, with a second engineered test plasmid, i.e. pUC19, in a 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 
Wang et al taught that eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid (pg 26138, col. 2, “we found that almost all (initially nicked) DNA migrated as closed circles”). 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16).
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Brodeur taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 3). 
Wang et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the creation of a nick/SSB in the MMR structures (of Wang et al) is to promote MMR repair, as opposed to studying SSB repair as in the systems and methods of the present disclosure.
Applicant’s argument(s) has been fully considered, but is not persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. (See MPEP §2114).
Instant claims are directed to a system comprising a eukaryotic cell-free extract and a test plasmid nicked at a single site on the outer strand, which is what Wang et al taught. 

18. 	Claims 46-52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State University, 2000) in view of Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record), as applied to Claims 12-13, 47-48, and 52 above, and in further view of GenBank Accession L09137.2 (2002) and Kaiser et al (U.S. Patent 8,182,991).
Determining the scope and contents of the prior art.
Neither Brodeur nor Wang et al teach the test plasmid to be an engineered pUC19 plasmid comprising a single recognition site for a Nt.BstNBI restriction enzyme and a single restriction site for a SbfI restriction enzyme. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 49, GenBank Accession L09137.2 is considered relevant prior art for having taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector 
Similarly, Kaiser et al is considered relevant prior art for having disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered pUC19 test plasmid, as taught by Wang et al, with a second engineered pUC19 test plasmid comprising a unique Nt.BstNBI restriction site and a unique SbfI restriction site, as taught/disclosed by GenBank and/or Kaiser et al, in a cell-free single-strand break (SSB) repair system with a reasonable expectation of success because the simple substitution of one known element for another would 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 
Wang et al taught that eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid (pg 26138, col. 2, “we found that almost all (initially nicked) DNA migrated as closed circles”). 
With respect to Claim 47, Brodeur taught the test plasmid pUC18NE was provided by Wang et al (pg 16). 

GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.), Thus, the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme. 
With respect to Claims 46 and 49, GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize 
Brodeur taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 3). 
Wang et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.) Those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
With respect to Claim 50, the claim recites a plasmid comprising SEQ ID NO:2, which is 2686 nucleotides in length and disclosed to be an engineered pS plasmid. GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference, shown below) to instantly claimed SEQ ID NO:2. Search results available in SCORE.
1681-1740 of instant SEQ ID NO:2 TCCATAGTTGCCTGGCTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT               |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
TCCATAGTTGCCTGACTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT
pUC19 nucleotide sequence 
However, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
The instant specification fails to disclose a step of intentionally manipulating the art-recognized pUC19 genome to comprise a G at coordinate 1695 (A>G). 
The instant specification fails to disclose an element of criticality of a G at coordinate 1695 (A>G).
Neither the prior art nor the instant specification teach/disclose that DNA damage response (DDR) activities are predicated upon and absolutely require a G at coordinate 1695 (A>G) of the pUC19 plasmid. 

With respect to Claim 51, SEQ ID NO:  3 (31nts) (420-450 of SEQ ID NO:2) encodes Nt.BstNBI and SbfI cleavage sites. 
tcctctagagtcgacctgcaggcatgcaagc                                      
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

19. 	Claims 13, 43, 48, and 52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State University, 2000) in view of Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record), GenBank Accession L09137.2 (2002), and Kaiser et al (U.S. Patent 8,182,991), as applied to Claims 12-13 and 46-52 above, and in further view of Harris et al (DNA Repair 28: 1-7, available online February 4, 2015; of record).
Determining the scope and contents of the prior art.
Neither Brodeur, Wang et al, nor Kaiser et al teach/disclose the eukaryotic cell-free extract to be a high-speed supernatant from Xenopus egg extract.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 43, Harris et al is considered relevant prior art for having taught a cell-free single-strand break (SSB) repair and signaling system comprising: 
an engineered site-specific, nicked, SSB plasmid structure comprising a nick located on the outer (+) strand, said nick located at a single recognition site for a specific recognition enzyme (Figure 1B, legend, “Nt.BstNBI generates a single nick”); and 


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first eukaryotic cell-free extract, as taught by Brodeur and/or Wang et al, with a second eukaryotic cell-free extract, to wit, a Xenopus high-speed supernatant cell-free extract, as taught by Harris et al, in a cell-free single-strand break (SSB) repair system with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to  eukaryotic cell-free extract, to wit, a Xenopus high-speed supernatant cell-free extract in a cell-free single-strand break (SSB) repair system because those of ordinary skill in the art had long-recognized and successfully reduced to practice the use of Xenopus egg high-speed supernatant cell-free extract in a cell-free DNA assay systems, including the single-strand break (SSB) repair system of Harris et al. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 
Wang et al taught that eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid (pg 26138, col. 2, “we found that almost all (initially nicked) DNA migrated as closed circles”). 
Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim 47, Brodeur taught the test plasmid pUC18NE was provided by Wang et al (pg 16). 
Wang et al taught wherein the engineered, site-specific, nicked, SSB plasmid structure is a genetically engineered pUC19 plasmid (e.g. pg 26137, col. 1, Preparation of Gapped Plasmid DNA and Construction of Nicked DNA Substrates; Tables 1-2). 

Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.), Thus, the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme. 
Harris et al taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (Figure 1, legend). 
With respect to Claims 46 and 49, GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 

Wang et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.) Those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Harris et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
With respect to Claim 50, the claim recites a plasmid comprising SEQ ID NO:2, which is 2686 nucleotides in length and disclosed to be an engineered pS plasmid. GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference, shown below) to instantly claimed SEQ ID NO:2. Search results available in SCORE.
1681-1740 of instant SEQ ID NO:2 TCCATAGTTGCCTGGCTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT               |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
TCCATAGTTGCCTGACTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT
pUC19 nucleotide sequence 
However, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
The instant specification fails to disclose a step of intentionally manipulating the art-recognized pUC19 genome to comprise a G at coordinate 1695 (A>G). 
The instant specification fails to disclose an element of criticality of a G at coordinate 1695 (A>G).
Neither the prior art nor the instant specification teach/disclose that DNA damage response (DDR) activities are predicated upon and absolutely require a G at coordinate 1695 (A>G) of the pUC19 plasmid. 

With respect to Claim 51, SEQ ID NO:  3 (31nts) (420-450 of SEQ ID NO:2) encodes Nt.BstNBI and SbfI cleavage sites. 
tcctctagagtcgacctgcaggcatgcaagc                                      
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
With respect to Claim 43, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the structures of Harris are incubated in both HSS and NPE Xenopus extracts to induce replication-dependent processes to correct the mismatch.
Applicant’s argument(s) has been fully considered, but is not persuasive. The term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The instant claims do not prohibit the use of NPE Xenopus extracts, for example, from being present in the eukaryotic cell-free extract.
	 
20. 	Claims 15 and 43 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State  Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record), GenBank Accession L09137.2 (2002), Kaiser et al (U.S. Patent 8,182,991), and Harris et al (DNA Repair 28: 1-7, available online February 4, 2015; of record), as applied to Claims 12-13, 43, and 46-52 above, and in further view of Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification).
Determining the scope and contents of the prior art.
Neither Brodeur, Wang et al, Kaiser et al, nor Harris et al teach/disclose the eukaryotic cell-free extract to be a high-speed supernatant from Xenopus egg extract.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 15, Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Harris et al, with a second means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Lebofsky et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed supernatant with a second means of obtaining a Xenopus cell-free extract comprising high-speed supernatant because Harris et al taught the HSS was obtained using a preparation method by Walter et al (1998); whereas, Lebofsky et al (co-author with said Walter) later taught that the method per Lebofsky et al has the advantage of allowing replication of small plasmids with desired modifications and manipulation of the nuclear environment (Abstract). The 2009 method supports efficient replication of added DNA templates and removes the need for a nuclear envelope, as it bypasses nuclear envelope formation, said system “improves on the drawbacks of the nucleus-dependent system”. Since there is no nuclear envelope barrier to overcome, the replication environment can easily be manipulated through simple exchange of the extracts or supplementation with either DNA templates or factors (pg 230, ¶2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 
Wang et al taught that eukaryotic cell-free extract, to wit, nuclear extracts prepared from human HeLa cells is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid (pg 26138, col. 2, “we found that almost all (initially nicked) DNA migrated as closed circles”). 
Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim 47, Brodeur taught the test plasmid pUC18NE was provided by Wang et al (pg 16). 
Wang et al taught wherein the engineered, site-specific, nicked, SSB plasmid structure is a genetically engineered pUC19 plasmid (e.g. pg 26137, col. 1, Preparation of Gapped Plasmid DNA and Construction of Nicked DNA Substrates; Tables 1-2). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID 
Harris et al taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (Figure 1, legend). 
With respect to Claims 46 and 49, GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Brodeur taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 3). 
Wang et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.) Those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Harris et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
With respect to Claim 50, the claim recites a plasmid comprising SEQ ID NO:2, which is 2686 nucleotides in length and disclosed to be an engineered pS plasmid. GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference, shown below) to instantly claimed SEQ ID NO:2. Search results available in SCORE.
1681-1740 of instant SEQ ID NO:2 TCCATAGTTGCCTGGCTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT               |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
TCCATAGTTGCCTGACTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT
pUC19 nucleotide sequence 
However, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
The instant specification fails to disclose a step of intentionally manipulating the art-recognized pUC19 genome to comprise a G at coordinate 1695 (A>G). 
The instant specification fails to disclose an element of criticality of a G at coordinate 1695 (A>G).
Neither the prior art nor the instant specification teach/disclose that DNA damage response (DDR) activities are predicated upon and absolutely require a G at coordinate 1695 (A>G) of the pUC19 plasmid. 
Thus, it appears that Applicant’s instant SEQ ID NO:2 is merely a laboratory-specific artefact arrived at via a sequencing error or mere natural background mutation during vector propagation in laboratory host prokaryotic cells, e.g. E. coli.
With respect to Claim 51, SEQ ID NO:  3 (31nts) (420-450 of SEQ ID NO:2) encodes Nt.BstNBI and SbfI cleavage sites. 
tcctctagagtcgacctgcaggcatgcaagc                                      
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
With respect to Claim 43, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Lebofsky et al do not cure the defect of Wang et al or Harris et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Wang et al and Harris et al are discussed above and incorporated herein. Applicant does not contest the teachings of Lebofsky et al as applied to the obviousness to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Harris et al, with a second means of obtaining a Xenopus cell-free extract comprising high-speed supernatant, as taught by Lebofsky et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of obtaining a Xenopus cell-free extract comprising high-speed  means of obtaining a Xenopus cell-free extract comprising high-speed supernatant because Harris et al taught the HSS was obtained using a preparation method by Walter et al (1998); whereas, Lebofsky et al (co-author with said Walter) later taught that the method per Lebofsky et al has the advantage of allowing replication of small plasmids with desired modifications and manipulation of the nuclear environment (Abstract). The 2009 method supports efficient replication of added DNA templates and removes the need for a nuclear envelope, as it bypasses nuclear envelope formation, said system “improves on the drawbacks of the nucleus-dependent system”. Since there is no nuclear envelope barrier to overcome, the replication environment can easily be manipulated through simple exchange of the extracts or supplementation with either DNA templates or factors (pg 230, ¶2).

21. 	Claims 14 and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brodeur (Thesis, Bachelor of Science, Biotechnology Bioresource Research, Oregon State University, 2000) in view of Wang et al (J. Biol. Chem. 277(29): 26136-26142, 2002; of record), GenBank Accession L09137.2 (2002), Kaiser et al (U.S. Patent 8,182,991), Harris et al (DNA Repair 28: 1-7, available online February 4, 2015; of record), and Lebofsky et al (Methods Mol. Biol. 521: 229-252, 2009; of record in specification), as applied to Claims 12-13, 15, 43, and 46-52 above, and in further view of DeStaphanis et al (Biochem. Biophys. Res. Comm. 460: 609-615, available online March 20, 2015; Applicant’s own work not cited in an IDS) and Albrecht et al (U.S. 2007/0269824; of record).
Determining the scope and contents of the prior art.
Neither Brodeur, Wang et al, Kaiser et al, Harris et al, nor Lebofsky et al teach/disclose the system further comprises one or more test compounds. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 14, DeStaphanis et al (Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a cell-free eukaryotic system for studying DNA damage response (DDR) pathway, the system comprising Xenopus egg extract (pg 610, col. 1, Materials and Methods, 2.1 Xenopus egg extract). DeStphanis et al taught the system further comprises one or more test compounds that may modulate DDR (e.g. pg 610, col. 1, Materials and Methods, 2.1 related procedures; pg 61, col. 2, “MMC-induced DDR pathway”; pg 613, col. 2, “REV1 is important for the MMC-induced DDR pathway in Xenopus egg extract”; Figure 4 REV1 mutants). 


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Harris et al to further comprise one or more test compounds with a reasonable expectation of success, the artisan being motivated to do so because Lebofsky et al suggested that the Xenopus extracts may be supplemented with additional factors (pg 230, ¶2) and Applicant himself (DeStephanis et al) successfully demonstrated the ability to supplement test compounds in cell-free Xenopus egg extracts in a system to study DNA damage response (DDR) activity.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Brodeur taught a SSB repair efficiency of at least 30% is observed, which is in the range of previously published repair extracts (e.g. pg 24). 

Harris et al taught that eukaryotic cell-free extract prepared from Xenopus egg extract is capable of repairing the engineered site-specific, single-stranded break, thereby forming an intact circular plasmid, as evidenced by the production of supercoiled molecules (Figure 1, legend, “MMR excision/resynthesis machinery is directed to the nicked strand”; “supercoiled product”). 
With respect to Claim 47, Brodeur taught the test plasmid pUC18NE was provided by Wang et al (pg 16). 
Wang et al taught wherein the engineered, site-specific, nicked, SSB plasmid structure is a genetically engineered pUC19 plasmid (e.g. pg 26137, col. 1, Preparation of Gapped Plasmid DNA and Construction of Nicked DNA Substrates; Tables 1-2). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 48, Brodeur taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (pg 16). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.), Thus, the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme. 
Harris et al taught wherein the nick is located at a single recognition site for a Nt.BstNBI restriction enzyme (Figure 1, legend). 
With respect to Claims 46 and 49, GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
Kaiser et al disclosed pUC19 expression vectors (e.g. col. 67, Example 1; col. 89, lines 13-15, “pUC19 (commercially available)”) comprising a nucleotide sequence comprising 100% identity to instantly recited SEQ ID NO:3 (search results available in SCORE) which encodes Nt.BstNBI and SbfI cleavage sites, said vectors used in methods of detecting site-specific cleavage by endonucleases. 
With respect to Claim 52, as discussed above in the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Brodeur taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 3). 
Wang et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.) Those of ordinary skill in the art immediately recognize that plasmids are double-stranded molecules whose inner (-) and outer (+) strands are naturally complementary to each other. 
Harris et al taught wherein the inner (-) and outer (+) strands are naturally complementary to each other (as illustrated in Figure 1). 
With respect to Claim 50, the claim recites a plasmid comprising SEQ ID NO:2, which is 2686 nucleotides in length and disclosed to be an engineered pS plasmid. GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference, shown below) to instantly claimed SEQ ID NO:2. Search results available in SCORE.
 TCCATAGTTGCCTGGCTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT               |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
TCCATAGTTGCCTGACTCCCCGTCGTGTAGATAACTACGATACGGGAGGGCTTACCATCT
pUC19 nucleotide sequence 
However, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
The instant specification fails to disclose a step of intentionally manipulating the art-recognized pUC19 genome to comprise a G at coordinate 1695 (A>G). 
The instant specification fails to disclose an element of criticality of a G at coordinate 1695 (A>G).
Neither the prior art nor the instant specification teach/disclose that DNA damage response (DDR) activities are predicated upon and absolutely require a G at coordinate 1695 (A>G) of the pUC19 plasmid. 
Thus, it appears that Applicant’s instant SEQ ID NO:2 is merely a laboratory-specific artefact arrived at via a sequencing error or mere natural background mutation during vector propagation in laboratory host prokaryotic cells, e.g. E. coli.
With respect to Claim 51, SEQ ID NO:  3 (31nts) (420-450 of SEQ ID NO:2) encodes Nt.BstNBI and SbfI cleavage sites. 
tcctctagagtcgacctgcaggcatgcaagc                                      
GenBank Accession L09137.2 taught a plasmid vector, to wit, pUC19 comprising a nucleotide sequence that is 99.9% identical (1 nucleotide difference) to instantly claimed SEQ ID NO:2, wherein said pUC19 vector comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:3. (Search results available in SCORE.)
With respect to Claim 43, Harris et al is taught the eukaryotic cell-free extract, to wit, comprises high-speed supernatant and nuclear extracts prepared from Xenopus egg extracts (pg 2, col. 2, “HSS and NPE were prepared as described previously”).
Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 

retaining the supernatant layer to produce the HSS (pg 236, Figure 1).
DeStaphanis et al (Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a system for studying DNA damage response (DDR) pathway, the system comprising Xenopus egg extract (pg 610, col. 1, Materials and Methods, 2.1 Xenopus egg extract).
With respect to Claim(s) 15, Lebofsky et al is considered relevant prior art for having taught a cell-free Xenopus egg extract comprising high-speed supernatant (HSS) obtained by the following steps: 
centrifuging Xenopus eggs at about 20,000g for about 20min; 
retaining a low-speed supernatant (LSS) layer; 
centrifuging the LSS at about 260,000g, for about 90min; and 
retaining the supernatant layer to produce the HSS (pg 236, Figure 1).
With respect to Claim 42, Albrecht et al disclosed a kit [0071] comprising reagents to perform the DNA damage or DNA repair assay(s), including agents such as DNA adducts [0072] or reagents to measure the number of apurinic or apyrimidinic (AP) sites [0073], or primers or probes to quantify DNA damage [0074], said kit further comprising instructions for use and interpretation of the results of the assays [0078-79].
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that DeStephanis et al and Albrecht et al do not cure the defect of Wang et al or Harris et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Wang et al and Harris et al are discussed above and incorporated herein. Applicant does not contest the teachings of DeStephanis et al and Albrecht et al as applied to the obviousness to modify the system of Harris et al to further comprise one or more test compounds with a reasonable expectation of success, the artisan being motivated to do so because Lebofsky et al suggested that the Xenopus extracts may be supplemented with additional factors (pg 230, ¶2) and Applicant himself (DeStephanis et al) successfully demonstrated the ability to supplement test compounds in cell-free Xenopus egg extracts in a system to study DNA damage response (DDR) activity.

Citation of Relevant Prior Art
22. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappell et al (EMBO J. 21(11): 2827-2832, 2002) is considered relevant prior art for having taught a cell-free system to study DNA repair, the system comprising a eukaryotic cell-free extract and a plasmid linearized at a single recognition site for a specific restriction enzyme and modified with a phosphatase to have a hydroxyl group at each end of the linearized plasmid structure (Figure 1a). Chappell et al taught that DNA breaks caused by oxygen or ionizing radiation naturally comprise non-conventional end groups that must be processed to restore the ligatable 3’-OH and 5’-phosphate moieties (Abstract), and treatment of the ends of the linearized 

Hsieh et al (U.S. 2011/0256593; of record) is considered relevant prior art for having disclosed a system comprising a nicked, linear plasmid, said plasmid nicked with Nt.BstNBI restriction enzyme, wherein said nicked, linear plasmid is further treated with a phosphatase to prevent re-sealing of the Nt. BstNBI nick [0042]. 
	Hsieh et al disclosed the plasmid comprises a single site for Nt.BstNBI and a single site for a second restriction enzyme, BsaI [0042]. 
Hsieh et al disclose a system for DNA end repair (Figure 8-3, “DNA fragments are ready for DNA end repair”, “proceed with desired DNA end repair protocol).
Hsieh et al disclosed an embodiment of the plasmid encoding a unique Nt.BstNBI site [0042] may be pUC19 ([0014], Figure 6). 

Conclusion
23. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633